—In a matrimonial action in which the parties were divorced by judgment dated July 26, 1983, the defendant former husband appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated April 18,1994, which denied his motion for entry of a money judgment for damages allegedly resulting from the former wife’s delay in complying with a provision of a stipulation of settlement incorporated but not merged in the divorce judgment which required her to remove her name as a beneficiary of the former husband’s pension.
Ordered that the order is affirmed, with costs.
Since the former wife did not default in the payment of a sum of money, the former husband was not entitled to enter a money judgment against her (see, Domestic Relations Law § 244).
Mangano, P. J., Rosenblatt, Pizzuto and Hart, JJ., concur.